30.0.0DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated September 16, 2021 in which claims 16 and 29 have been amended.  Claims 17 and 22 have been canceled.  Therefore, claims 16, 18-21, and 23-30 are currently pending in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16, 18-21, and 23-30 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. This rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).   The claims are directed to a method which is one of the statutory categories of invention (Step 1:  YES). The recitation of the claimed invention is analyzed as follows, in which the abstract elements are boldfaced.
The claims recite the limitations of:
transmitting respectively one payment means identification of at least one payment means to a mobile end device; 
depositing the respectively one payment means identification with a central authorization facility; and 
authorizing a request by the central authorization facility, wherein the request is initiated by one of the at least one payment means which has transmitted a payment means identification,
wherein the at least one payment means is present as a physical payment means
wherein the transmitting of respectively one payment means identification is carried out via an air interface; 
wherein the mobile end device carries out the depositing.  
wherein the at least one payment means is present in the form of a credit card, a wearable, a token, a key pendant, a sticker and/or a mobile end device.
wherein the authorizing comprises a grouping of the at least one payment means.
wherein the payment means identification respectively transmitted by the mobile end device is to be assigned to the mobile end device.
wherein the payment means identification respectively transmitted by the mobile end device is to be assigned to exactly one user account.
wherein the payment means identification is transmitted and/or deposited together with a security information item
wherein the payment means supplies a set of control commands and requests are authorized which are initiated by a subset of control commands.
wherein a blocking of a payment means is effected by means of its transmitted payment means identification 
wherein a payment means management unit is provided between the authorization facility and the mobile end device.
wherein the mobile end device communicates with the authorization facility by means of a mobile communication network.
A computer program product with control commands that implement the method.
The ordered combination of the recited limitations is a method that, under its broadest reasonable interpretation, covers registering of a payment means for the completion of a financial transaction, which is a fundamental economic practice.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
Moreover, other than reciting a “mobile end device”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “mobile end device” language; “transmitting”, “depositing”, and “authorizing” in the context of this claim encompass collecting, analyzing, and displaying data for the completion of a commercial interaction.  
Claim 16:  but for the generically recited computer language, “transmitting respectively one payment means identification of at least one payment means to a mobile end device;” in the context of the claimed invention encompasses one or more people manually sending transaction information;
depositing the respectively one payment means identification with a central authorization facility;” in the context of the claimed invention encompasses one or more people manually depositing information;
but for the generically recited computer language, “authorizing a request by the central authorization facility, wherein the request is initiated by at least one payment means which has transmitted a payment means identification, wherein the mobile end device carries out the depositing” in the context of the claimed invention encompasses one or more people initiating an authorizing request by an intermediary;
but for the generically recited computer language, “wherein the at least one payment means is present as a physical payment means” in the context of the claimed invention encompasses one or more people manually presenting payment information;
but for the generically recited computer language, “wherein the transmitting of respectively one payment means identification is carried out via an air interface” in the context of the claimed invention encompasses one or more people manually transmitting information;
but for the generically recited computer language, “wherein the mobile end device carries out the depositing” in the context of the claimed invention encompasses one or more people manually recording the identification information;
Claim 20:  but for the generically recited computer language, “wherein the payment means identification respectively transmitted by the mobile end device is to be assigned to the mobile end device” in the context of the claimed invention encompasses one or more person manually assigning identification information to an account;
Claim 21:  but for the generically recited computer language, “wherein the payment means identification respectively transmitted by the mobile end device is to be assigned to exactly one user account” in the context of the claimed invention encompasses one or more people manually assigning identification information to an account;
Claim 23:  but for the generically recited computer language, “wherein the payment means identification is transmitted and/or deposited together with a security information item” in the context of the claimed invention encompasses one or more people manually transmitting information and manually depositing secure information;
Claim 24:  but for the generically recited computer language, “wherein the payment means supplies a set of control commands and requests are authorized which are initiated by a subset of control commands” in the context of the claimed invention encompasses one or more people manually managing information;
Claim 25:  but for the generically recited computer language, “wherein a further subset of control commands of at least one payment means is blocked for authorization” in the context of the claimed invention encompasses one or more people manually blocking an authorization process.
Claim 26:  but for the generically recited computer language, “wherein a blocking of a payment means is effected by means of its transmitted payment means identification” in the context of the claimed invention encompasses one or more people manually transmitting identification information;
Claim 27:  but for the generically recited computer language, “wherein a payment means management unit is provided between the authorization facility and the mobile end device” in the context of the claimed invention encompasses one or more people manually providing a payment management unit;
Claim 28:  but for the generically recited computer language, “wherein the mobile end device communicates with the authorization facility by means of a mobile communication network” in the context of the claimed invention encompasses one or more people manually communicating information by means of a network;
Claim 30:  but for the generically recited computer language, “a computer program product with control commands that implement the method” in the context of the claimed invention encompasses one or more people applying the judicial exception;
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “mobile end device”, to perform the “transmitting”, “depositing”, and “authorizing”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  

Additional elements that require no more than a generic computer to perform generic computer functions includes transmitting information (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec) and depositing information (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l). These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19 2018.  Dependent claims 20-21, 23-28, and 30 merely limit the abstract idea but do not recite any additional element beyond 
Claim 29 is substantially similar to claim 16, thus, it is rejected on similar grounds.

Therefore, claims 16-30 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16, 19-21, and 23-30 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Royyuru, U.S. Patent Application Publication Number 2017/0076274.
As per claim 16, Royyuru explicitly teaches:
transmitting respectively one payment means identification of at least one payment means to a mobile end device; (Royyuru 2017/0076274 at paras. 61-63) (a mobile device receiving payment means identification of at least one payment means and associating the mobile device identifier with the payment information.)
depositing the respectively one payment means identification with a central authorization facility; and (Royyuru 2017/0076274 with paras. 61-63) (The payment information may be stored in a database of payment accounts in a central server or NAS storage, such as described in FIG. 3. )
authorizing a request by the central authorization facility, wherein the request is initiated by one of the at least one payment means which has transmitted a payment means identification, (Royyuru 2017/0076274 with paras. 61-64) (The mobile device identifier and payment information may be associated with one another at block 412. At block 414, authentication credentials may be received from the mobile application being executed on the mobile device. The authentication credentials may include a username, a password, a biometric input, other identification information, or combinations thereof. A mobile transaction account or user account may be created that is associated with the mobile device identifier, the payment information, and the authentication credentials at block 416.)
wherein the at least one payment means is present as a physical payment means; (Royyuru 2017/0076274 at paras. 61-63) (a user completing a purchase transaction may present a payment media, such as a credit/debit card, contactless payment card, and/or other payment media associated with a payment account,)

wherein the mobile end device carries out the depositing.  (Royyuru at paras. 61-64) (A mobile transaction account or user account may be created that is associated with the mobile device identifier, the payment information, and the authentication credentials at block 416. The account may be set up while the user is completing the transaction. At block 418, a receipt of the transaction may then be sent to the mobile application, such as using a push notification, SMS, and/or email. The user may then utilize the mobile application to complete future transactions with the merchant.)
As per claim 19, Royyuru explicitly teaches:  wherein the authorizing comprises a grouping of the at least one payment means.  (Royyuru at paras. 51-53) (In some embodiments, systems and methods are provided for enrolling customers in mobile transaction services. The user's payment media may be linked to a mobile or web-based application. In one example implementation, a merchant, such as a gas station merchant, can create a mobile commerce application program, also known as a mobile app, mobile wallet, or wallet app.)
As per claim 20, Royyuru explicitly teaches:  wherein the payment means identification respectively transmitted by the mobile end device is to be assigned to the 
As per claim 21, Royyuru explicitly teaches:  wherein the payment means identification respectively transmitted by the mobile end device is to be assigned to exactly one user account.  (Royyuru at paras. 61-63) (A mobile transaction account or user account may be created that is associated with the mobile device identifier, the payment information, and the authentication credentials at block 416. )
As per claim 23, Royyuru explicitly teaches:  wherein the payment means identification is transmitted and/or deposited together with a security information item.  (Royyuru at paras. 61-63) ( credentials may include a username, a password, a biometric input, other identification information, or combinations thereof.)
As per claim 24, Royyuru explicitly teaches:  wherein the payment means supplies a set of control commands and requests are authorized which are initiated by a subset of control commands.  (Royyuru at paras. 46-48 and 61-63) (he user may enter into an interface of the mobile application identity credentials, such as a user name, password, biometric input, and/or other identifying information. The identity credentials may be used to access a user account that is created and associated with the payment data, mobile application, and/or mobile device 316.)
As per claim 25, Royyuru explicitly teaches:  wherein a further subset of control commands of at least one payment means is blocked for authorization.  (Royyuru at paras. 46-48) (In certain example embodiments, a payment transaction may be routed to an issuer or financial institution system, such as financial institution system 124, via a 
As per claim 26, Royyuru explicitly teaches:  wherein a blocking of a payment means is effected by means of its transmitted payment means identification.  (Royyuru at paras. 46-48) (In certain example embodiments, a payment transaction may be routed to an issuer or financial institution system, such as financial institution system 124, via a suitable transaction network (e.g., a debit network, a credit network, etc.), and the issuer or financial institution system, such as financial institution system 124, may evaluate the payment transaction via the payment processing application program, such as payment processing application program 154, or module. An approval or rejection of the payment transaction may then be output for communication to a merchant system computer, such as merchant system computer 112, and/or merchant system device 114.)
As per claim 27, Royyuru explicitly teaches:  wherein a payment means management unit is provided between the authorization facility and the mobile end device.  (Royyuru at paras. 53-55) (In the above implementations and other embodiments described herein, a mobile commerce application program, sometimes referred to as a mobile app or wallet app, can be hosted or otherwise stored on a mobile device, client device, server device, or any other processor-based device. Multiple 
As per claim 28, Royyuru explicitly teaches:  wherein the mobile end device communicates with the authorization facility by means of a mobile communication network.  (Royyuru at paras. 55-57 and 61-63) (Communication and transmission of the payment means identification is conducted over a Network which may be a local area network (LAN) and/or other private or public wired and/or wireless networks. Network 306 may utilize one or more of Wi-Fi, ZigBee, Bluetooth™, Bluetooth™ Low Energy, a cellular communications protocol such as 3G, 4G, or LTE, and/or any other wireless communications protocol. )
As per claim 29, Royyuru explicitly teaches:  A computer program product with control commands that implement the method according to claim 16.  (Royyuru at paras. 53-55) (In the above implementations and other embodiments described herein, a mobile commerce application program, sometimes referred to as a mobile app or wallet app, can be hosted or otherwise stored on a mobile device, client device, server device, or any other processor-based device. Multiple instances of mobile commerce application programs can operate within a network environment, such as described in FIG. 1, and each may have similar or different functionality, such as described in FIG. 2, according to various example embodiments and implementations as described herein.)
Claim 29 is substantially similar to claim 16, thus, it is rejected on similar grounds.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over Royyuru, U.S. Patent Application Publication Number 2017/0076274; in view of Staib, U.S. Patent Application Publication Number 2005/0222961.
As per claim 1, 
Royyuru explicitly teaches:  wherein the at least one payment means is present in the form of a credit card, a wearable, a token, a sticker and/or a mobile end device.  

Royyuru does not explicitly teach, however, Staib does explicitly teach:  a “key pendant”  (Staib US2005/0222961 at paras. 38-40) (contactless device (comprised of the chip 16 and antenna 18) that can communicate with the contactless communicator/reader 12 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Royyuru and Staib to provide a key pendant because it allows for additional speed and convenience to complete a transaction with multiple forms of contactless devices.  (Staib at Abstract and paras. 3-6) 

Response to Arguments
Applicant’s arguments filed on September 16, 2021 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 16, 18-21, and 23-30, Examiner notes the following:
Applicant argues that the claims are not directed to an abstract idea because “the current claims provide a solution to a technical problem which only exists for computer systems or electronic payment systems employing a plurality of physical devices as payment means.”  
Examiner disagrees, however, and notes that any increased convenience achieved to increase the efficiency of registering a payment means is merely an improvement to a business process, rather than an improvement to a computer, and without any practical application.  A more streamlined business process that is run on a generic computer component does not amount to an improvement to the computer.


	Examiner disagrees, however, and notes that the claims at issue are directed to collecting, analyzing, and transmitting data related to registering a financial payment means.  The claims invoke the mobile end device merely as a tool to execute the abstract idea.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mental process) does not integrate a judicial exception into a practical application or provide significantly more.  (MPEP 2106.05 (f))
With respect to Applicant’s arguments as to the § 102 rejections for now pending claims 16, 18-21, and 23-30, Examiner notes that the arguments are moot in light of the new grounds for rejection necessitated by the amendments to the claims.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MERRITT J HASBROUCK/Examiner, Art Unit 3693                                   

/CHO KWONG/Primary Examiner, Art Unit 3698